EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Joel Stoffregen on May 12, 2021.

The application has been amended as follows:
In the Claims:
Amend Claim 1 to the following: 
1.  (Currently Amended) An electronic device, comprising:
one or more processors; and
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:
receiving one or more entered characters;
after receiving the one or more entered characters, displaying a suggestion region that includes a set of one or more suggestions including one or more character strings that start with the one or more entered characters;
while displaying the set of one or more suggestions, receiving one or more additional entered characters; and
responsive to receiving the one or more additional entered characters, updating the set of suggestions, wherein the updating comprises:

ceasing to display a third portion of the first character string in between the first portion and the second portion that is incompatible with the one or more additional entered characters while maintaining display of the first portion and the second portion of the first character string, wherein the third portion of the first character string ceases to be displayed based on the third portion of the first character string being incompatible with the one or more additional entered characters;
adding the one or more additional entered characters in between the first portion and the second portion of the first character string; and
adding a first set of one or more predicted characters in between the first portion and the second portion of the first character string to display the second character string.

Amend Claim 19 to the following: 
19. (Currently Amended) A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device, the one or more programs including instructions for:
receiving one or more entered characters;
after receiving the one or more entered characters, displaying a suggestion region that includes a set of one or more suggestions including one or more character strings that start with the one or more entered characters;

responsive to receiving the one or more additional entered characters, updating the set of suggestions, wherein the updating comprises:
changing a first suggestion in the set of one or more suggestions from a first character string to a second character string, comprising, while maintaining display of a first portion and a second portion of the first character string:
ceasing to display a third portion of the first character string in between the first portion and the second portion that is incompatible with the one or more additional entered characters while maintaining display of the first portion and the second portion of the first character string, wherein the third portion of the first character string ceases to be displayed based on the third portion of the first character string being incompatible with the one or more additional entered characters;
adding the one or more additional entered characters in between the first portion and the second portion of the first character string; and
adding a first set of one or more predicted characters in between the first portion and the second portion of the first character string to display the second character string.

Amend Claim 20 to the following: 
20. (Currently Amended) A method, comprising:
receiving one or more entered characters;

while displaying the set of one or more suggestions, receiving one or more additional entered characters; and
responsive to receiving the one or more additional entered characters, updating the set of suggestions, wherein the updating comprises:
changing a first suggestion in the set of one or more suggestions from a first character string to a second character string, comprising[[,]]: 
maintaining display of a first portion and a second portion of the first character string; and
while maintaining display of [[a]] the first portion and [[a]] the second portion of the first character string:
ceasing to display a third portion of the first character string in between the first portion and the second portion that is incompatible with the one or more additional entered characters while maintaining display of the first portion and the second portion of the first character string, wherein the third portion of the first character string ceases to be displayed based on the third portion of the first character string being incompatible with the one or more additional entered characters;
adding the one or more additional entered characters in between the first portion and the second portion of the first character string; and


Allowable Subject Matter
Claims 1-4, 6-52 are allowed.

The following is an Examiner’s statement of reasons for allowance:

Claims 1, 19, and 20:
The prior art discloses a variety of systems and method for displaying suggested text for the reasons discussed in the previous office actions. Further, the prior art also discloses inserting text in between textual elements in an animated fashion. (See, for example, Lewak, US Patent 6,856,318).
The known prior art fails to disclose or suggest each and every limitation together as claimed. Additionally, the examiner cannot determine a reasonable motivation, either in the known prior art or the existing case law, to combine the known elements to render the claimed invention. 
Thus, claims 1, 19, and 20 are allowable.

Claims 2-4, 6-18, and 21-52:
	The claims are dependent upon Claims 1, 19, or 20, respectively, and are thus allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Lewak, US Patent 6,856,318, System and method for animating text insertion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.